DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-22 and 27-36 are rejected under 35 U.S.C. 103 as being obvious over Peters (US 3,790,735) in view of Veloo (US 2014/0220196) or Faries (US 6,384,380) or Imura (US 2005/0242086).
With respect to the limitations of claim 12, Peters teaches an induction cooking appliance device (title, inductive heated bake oven), comprising: a muffle having a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12); a heating element (inductive heating coil 14a, Col 3) configured to heat the muffle wall (Col 4, Lines 50-58); and a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor); and a control unit (Fig 1, control circuitry 15, Col 7, Lines 30-35) in connection with the first sensor unit (Col 8, Lines 45-50) and heating element (14a).
With respect to the limitations of claim 22, Peters teaches an induction cooking appliance device (title, inductive heated bake oven), said cooking appliance device comprising a muffle having a muffle wall (Figs 1, 2, 13, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12), an induction heating element (inductive heating coil 14a, 35a-35d, Col 3, Col 12, Lines 45-50) configured to heat the muffle wall (Col 4, Lines 50-58); a resistance heating element (Fig 13, radiant heater element 55, Col 12); a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor); a second sensor unit configured to detect a temperature of air within the cooking chamber (Fig 2, temperature sensors 31a-31d, Col 8, Lines 20-30); a control unit (Fig 1, control circuitry 15, Col 7, Lines 30-35) in connection with the first sensor unit (Col 8, Lines 45-50), second sensor (31a-31d) and heating elements (14a, 35a-35d, 55).
With respect to the limitations of claim 32, Peters teaches a method for operating an induction cooking appliance device (title, inductive heated bake oven) having a muffle and a heating element (inductive heating coil 14a, Col 3), said method comprising measuring in at least one operating status a temperature (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor) of a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) of the muffle as the muffle wall is heated by the heating element (14a).
Peters discloses the claimed invention except for the first sensor unit is configured to detect the temperature of the muffle wall automatically at a hottest point of the muffle wall; a control unit configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element; comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value.
However, the first sensor unit is configured to detect the temperature of the muffle wall automatically at a hottest point of the muffle wall; a control unit configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element; comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value is known in the art.  Veloo, for example, discloses placing a temperature sensor  (Figs 1-3, temperature sensors 22, 24, 0034) proximate to the hottest location in cooking device platen (Abstract) has the advantage of locating the sensor in a known location that allows for accurate control of heat energy addition to the platen (Abstract).  Veloo also discloses the control unit (Figs 1-3, controller/ microprocessor 26, 0034) configured to compare the temperature detected by the first sensor unit (22, 24) with a stored reference value indicating a maximum permissible temperature (0040, storing measured temperatures) within the cooking chamber (chamber as disclosed by Peters), and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element (0041, 0042, if the measured surface temperature is significantly above the RFC temperature, the controller will determine that the heat source shall either be turned off or adjusted to a continuous or average power level below the steady-state RFC power level); comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value (0040-0042) is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking device and method of Peter having a temperature sensor in contact with and directly measuring the temperature of a muffle wall silent to the first sensor unit is configured to detect the temperature automatically at a hottest point of the wall with the first sensor unit is configured to detect the temperature automatically at a hottest point of the wall of Veloo for the purpose of locating the sensor in a known location that allows for accurate control of heat energy addition to the platen.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking device and method of Peter having a control unit in connection with the first sensor unit, second sensor and heating elements of Peter silent to operation of the heating elements based on sensor information with the control unit configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element; comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value of Veloo for the purpose of providing a known feedback configuration that allows the control unit to reduce or turn off the heating element based on an over limit temperature signal of the temperature sensor (0042).
Additionally, Faires discloses the control unit (Figs 1-5, control circuit 577, Col 8) configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit (Figs 1-5, temperature sensor 560, temperature sensitive cut-off switch 562, Col 7) reaching the reference value, to reduce a power output directed to the heating element (Figs 1-4, Col 7, Lines 14-24); comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value (Col 7, Lines 14-24) is known in the art.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking device and method of Peter having a control unit in connection with the first sensor unit, second sensor and heating elements of Peter silent to operation of the heating elements based on sensor information with the control unit configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element; comparing the measured temperature with a stored reference value indicating a maximum permissible temperature of the muffle wall; and reducing a power output directed to the heating element in response to the measured temperature reaching the reference value of Faires for the purpose of providing a known feedback configuration that allows the control unit to reduce or turn off the heating element based on an over limit temperature signal of the temperature sensor (Col 7, Lines 14-24).
Moreover, Imura also discloses placing a temperature sensor (Figs 1-3, temperature sensor 70) in a location with the highest temperature of a cooking vessel wall (0059) has the advantage of providing the temperature sensor in an known location where the optimal temperature reading can be sensed (0059).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the induction cooking device and method of Peter having a temperature sensor in contact with and directly measuring the temperature of a muffle wall silent to the first sensor unit is configured to detect the temperature automatically at a hottest point of the wall with the first sensor unit is configured to detect the temperature automatically at a hottest point of the wall of Imura for the purpose of providing the temperature sensor in an known location where the optimal temperature reading can be sensed.
With respect to the limitations of claims 14, 15, 16, 17, 18, 19, 20, 21, 27, 28, 29, 31, 32 and 33, Peters teaches the heating element is embodied as an induction heating element (inductive heating coil 14a); further comprising a further heating element embodied as a resistance heating element (Fig 13, radiant heater element 55, Col 12); further comprising a second sensor unit (Fig 2, infrared temperature sensor 31a, Col 8) configured to detect a temperature of air within the cooking chamber (Col 8, Lines 20-40); further comprising a third sensor unit (Fig 2, infrared temperature sensors 31b-d) configured to detect a temperature of an item to be cooked located within the cooking chamber (Col 8, Lines 20-40); further comprising the  control unit (Fig 1, control circuitry 15, Col 7, Lines 30-35) is configured to determine in dependence on the temperature detected by at least one of the first sensor and second sensor units a power output that is directed onto an item to be cooked located within the cooking chamber (Col 8, Lines 44-51); the control unit is configured to consider an emissivity of the muffle wall when determining the power output directed onto an item to be cooked located within the cooking chamber (Col 8, Lines 44-51); further comprising a fan (cooling fan, Col 1, Lines 50-55, Col 6, Lines 65-68).
Claims 34-36 are objected to as being dependent on claim 22.  

Allowable Subject Matter
Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
Claims 12, 15, 16, 18, 20, 22, 28 and 32 have been amended.  
Claims 1-11, 13 and 23-26 are cancelled.
Claims 33-36 are new.
Claims 12, 14-22 and 27-36 are pending.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 7-11 about claims 12, 22 and 32 that Peters in view of Veloo or Imura fails to disclose the amended claim limitations similarly recited directed to “a control unit configured to compare the temperature detected by the first sensor unit with a stored reference value indicating a maximum permissible temperature within the cooking chamber, and, in response to the temperature detected by the first sensor unit reaching the reference value, to reduce a power output directed to the heating element”, the examiner respectfully disagrees.  Veloo or Faries (US 6,384,380) discloses the amended claim limitations as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/7/2022